                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ENDURANCE AMERICAN
 SPECIALTY INSURANCE
 COMPANY,                                            CV-18-134-GF-BMM

 Plaintiff,
                                                          ORDER
 v.

 DUAL TRUCKING AND
 TRANSPORT, LLC, f/k/a Capital
 Transportation Logistics, LLC, and
 DUAL TRUCKING, INC.,

 Defendants.

       Defendants have moved for an order allowing David P. Salley, Esq., Charles

C. Bourque, Esq. and Frederic C. Fondren, Esq. to appear pro hac vice in this case

with Kevin Feeback of Toole & Feeback, PLLC, designated as local counsel. The

applications of Mr. Salley, Mr. Bourque and Mr. Fondren appear to be in

compliance with L.R. 83.1(d).

IT IS ORDERED:
      Defendants’ motions to allow Mr. Salley, Mr. Bourque and Mr. Fondren

appear on its behalf, (Docs. 98, 99 and 100) are GRANTED, subject to the

following conditions:

      1.     Local counsel shall exercise the responsibilities required by L.R.

83.1(d) and must be designated as lead counsel or as co-lead counsel;

      2.     Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.     Mr. Salley, Mr. Bourque and Mr. Fondren must each do their own

work. Each must do their own writing, sign their own pleadings, motions, briefs,

and, if designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.     Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and

      5.     Admission is personal to Mr. Salley, Mr. Bourque and Mr. Fondren.

      IT IS FURTHER ORDERED that each applicant shall file, within fifteen

(15) days from the date of this Order, an acknowledgment and acceptance of his

admission under the terms set forth above.

      DATED this 4th day of March, 2019.




                                         -2-
